705 S.E.2d 351 (2010)
STATE
v.
Benzion BIBER.
No. 423A10-1.
Supreme Court of North Carolina.
December 3, 2010.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
Barbara S. Blackman, Assistant Appellate Defender, for Benzion Biber.
The following order has been entered on the motion filed on the 3rd of December 2010 by the State for Extension of Time to File New Brief:
"Motion Allowed up to and including 17 December 2010 by order of the Court in conference this the 3rd of December 2010."